Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: In the office action mailed 10/19/2020, the examiner indicated allowable subject matter in dependent claims 4 and 12 (Pages 6-8). In the amendment filed 1/19/2021, applicant amended independent claims 1 and 8 to include the allowable subject matter. The reasons given for indicating allowable subject matter still apply.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORAYA J JOHNSON whose telephone number is (571)272-1201.  The examiner can normally be reached on M-F 7:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SORAYA JASMYN JOHNSON/Examiner, Art Unit 1721                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721